DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-20 are allowed in this Office action.

Terminal Disclaimer
The terminal disclaimer filed on 3 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. US 10824558 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement filed on 15 December 2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.


Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Graefe (Pub. No. US 2011/0055232) teaches ordering records using a memory hierarchy. The memory hierarchy includes and two or more lower levels of the memory hierarchy. The method includes the steps of (a) receiving unsorted input records; (b) reading the input records in pages and writing one or more pages of the input records to the primary memory; (c) sorting the pages of input records to create a run; (d) if a size of the run exceeds primary memory capacity, moving data that just exceeds the primary memory capacity to a secondary level of the memory hierarchy; (e) repeating steps (a)-(d) until either (i) all unsorted input records have been read into primary memory and sorted, or (ii) a capacity of the secondary level of the memory hierarchy is exceeded; (f) following step (e)(ii), moving data that just exceeds the secondary memory capacity from the secondary level to a tertiary level of the memory hierarchy until the capacity of the secondary level no longer is exceeded; and (g) following either of steps (c), (e)(i), or (f), merging runs to create a merge output.
ii)	Marcotte (Pub. No. US 2010/0174690) teaches a cached version of a file system directory is synchronized with a server version of the directory in a distributed file system. Both a server and a client specify version numbers for their directory versions. On receiving a request from the client specifying a directory update, the server updates its version, increments its version number, and transmits a reply to the client containing a change log with the incremented version number. Upon receiving the reply, the client compares the received version number with that of its cached version. If the version number matches that of the next expected update, the client applies the 
iii)	Chen et al. (Pub. No. US 2018/0150472) teaches file compaction in a key-value store system relating to the field of data processing technologies. One example method for file compaction in a key-value store (KV-Store) system includes compacting, according to a to-be-deleted log (Delete Log) that corresponds to a to-be-compacted sorted string table (SSTable), the to-be-compacted SSTable to generate a new SSTable. A key corresponding to a non-latest value in the KV-Store system and stored in the to-be-compacted SSTable is recorded in the Delete Log, and the new SSTable does not include a key-value pair that corresponds to the key in Delete Log. The to-be-compacted SSTable is then deleted.
iv)	Lipcon (Pub. No. US 2013/0185337) teaches memory allocation buffer to reduce heap fragmentation. In one embodiment, the memory allocation buffer structures a memory arena dedicated to a target region that is one of a plurality of regions in a server in a database cluster such as an HBase cluster. The memory area has a chunk size (e.g., 2 MB) and an offset pointer. Data objects in write requests targeted to the region are received and inserted to the memory arena at a location specified by the offset pointer. When the memory arena is filled, a new one is allocated. When a MemStore of the target region is flushed, the entire memory arenas for the target region are freed up. This reduces heap fragmentation that is responsible for long and/or frequent garbage collection pauses.
v)	Graunke et al. (Pat. No. US 5,852,826) teaches a parallel sorting technique for external and internal sorting which maximizes the use of multiple processes to sort records from an input data set. Performance of the sort linearly scales with the number of processors because multiple processors can perform every step of the technique. To begin, the records of a data set to be sorted are read from an input file and written into multiple buffers in memory so long as memory is available. The records within each buffer are then simultaneously sorted to create runs therein. A merge tree is constructed with the runs as stream elements into leaf nodes of the tree, where the stream elements are merged. The stream elements at each node are then merged by multiple processes working simultaneously at the node, thereby generating an output stream of elements for merging at a higher node.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 1-20:
In interpreting the claims filed on 3 January 2022, in light of the prosecution histories of the instant application and all related application(s) associated with the Terminal Disclaimer above, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 8, and 15.
Other dependent claims are also allowed based on their dependencies on claims 1, 8, and 15.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                  February 3, 2022